Name: Regulation (EU) NoÃ 227/2013 of the European Parliament and of the Council of 13Ã March 2013 amending Council Regulation (EC) NoÃ 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms and Council Regulation (EC) NoÃ 1434/98 specifying conditions under which herring may be landed for industrial purposes other than direct human consumption
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 20.3.2013 EN Official Journal of the European Union L 78/1 REGULATION (EU) No 227/2013 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 13 March 2013 amending Council Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms and Council Regulation (EC) No 1434/98 specifying conditions under which herring may be landed for industrial purposes other than direct human consumption THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Acting in accordance with the ordinary legislative procedure (2), Whereas: (1) Council Regulation (EC) No 1288/2009 of 27 November 2009 establishing transitional technical measures from 1 January 2010 to 30 June 2011 (3) and Regulation (EU) No 579/2011 of the European Parliament and of the Council of 8 June 2011 amending Council Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms and Council Regulation (EC) No 1288/2009 establishing transitional technical measures from 1 January 2010 to 30 June 2011 (4) provide for the continuation of certain technical measures established in Council Regulation (EC) No 43/2009 of 16 January 2009 fixing for 2009 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (5) on a transitional basis until 31 December 2012. (2) A new technical conservation measures framework is awaited pending the reform of the Common Fisheries Policy (CFP). The unlikelihood that such a new framework will be in place by the end of 2012 justifies the extension of the application of those transitional technical measures. (3) In order to ensure the continuation of proper conservation and management of marine biological resources, Council Regulation (EC) No 850/98 (6) should be updated by incorporating the transitional technical measures into it. (4) In order to ensure the continuation of proper conservation and management of marine biological resources in the Black Sea, minimum landing and mesh sizes for the turbot fishery as previously established in Union law should be incorporated into Regulation (EC) No 850/98. (5) The prohibition of highgrading in all ICES areas should be maintained in order to reduce the discarding of quota species. (6) On the basis of consultations held in 2009 between the Union, Norway and the Faroe Islands, with a view to reducing unwanted catches, a prohibition on the releasing or slipping of certain species, as well as a requirement to move fishing grounds when 10 % of the catch contains undersized fish, should be introduced,. (7) In the light of advice from the Scientific, Technical and Economic Committee for Fisheries (STECF), the restrictions on landing or retaining on board herring caught in ICES division IIa should be maintained. (8) In the light of advice from STECF, an area closure for the protection of spawning herring in ICES division VIa is no longer necessary to ensure the sustainable exploitation of that species, and that closure should therefore be repealed. (9) In the light of advice from STECF linking low sand eel availability to the poor breeding success of kittiwakes, an area closure in ICES sub-area IV should be maintained, except for a limited fishery each year to monitor the stock. (10) In the light of advice from STECF, it should be possible to authorise the use of gears that do not catch Norway lobster in certain areas where fishing for Norway lobster is prohibited. (11) In the light of advice from STECF, an area closure to protect juvenile haddock in ICES division VIb should be maintained. (12) In the light of advice from ICES and STECF, certain technical conservation measures in the waters west of Scotland (ICES division VIa) to protect cod, haddock and whiting stocks should be maintained in order to contribute to the conservation of fish stocks. (13) In the light of advice from STECF, the use of handlines and automated jigging equipment for saithe in ICES division VIa should be allowed. (14) In the light of advice from STECF on the spatial distribution of cod in ICES division VIa which shows that a large majority of cod catches are caught north of 59 ° N, the use of gillnets south of this line should be allowed. (15) In the light of advice from STECF, the use of gillnets for lesser spotted dogfish in ICES division VIa should be allowed. (16) The appropriateness of the characteristics of gears in the derogation to fish with trawls, demersal seines or similar gears in ICES division VIa should be periodically reviewed in the light of scientific advice with a view to their amendment or repeal. (17) In the light of advice from STECF, an area closure to protect juvenile cod in ICES division VIa should be introduced. (18) The appropriateness of the prohibition on fishing for cod, haddock and whiting in ICES sub-area VI should be periodically reviewed in the light of scientific advice, with a view to its amendment or repeal. (19) In the light of advice from ICES and STECF, measures to protect cod stocks in the Celtic Sea (ICES divisions VIIf and g) should be maintained. (20) In the light of advice from STECF, measures to protect spawning aggregations of blue ling in ICES division VIa should be maintained. (21) Measures established in 2011 by the Northeast Atlantic Fisheries Commission (NEAFC) to protect redfish in international waters of ICES sub-areas I and II should be maintained. (22) Measures established by NEAFC in 2011 to protect redfish in the Irminger Sea and adjacent waters should be maintained. (23) In the light of advice from STECF, fishing with beam trawl using electrical pulse current should continue to be allowed in ICES divisions IVc and IVb south under certain conditions. (24) On the basis of consultations held in 2009 between the Union, Norway and the Faroe Islands, certain measures to restrict the catch handling and discharge capabilities of pelagic vessels targeting mackerel, herring and horse mackerel in the North-East Atlantic should be implemented, on a permanent basis. (25) In the light of advice from ICES, technical conservation measures to protect adult cod stocks in the Irish Sea during the spawning season should be maintained. (26) In the light of advice from STECF, the use of sorting grids in a restricted area in ICES division VIIa should be allowed. (27) In light of advice from STECF, fishing with gillnets and entangling nets in ICES divisions IIIa, VIa, VIb, VIIb, VIIc, VIIj and VIIk and ICES sub-areas VIII, IX, X and XII east of 27 ° W in waters with a charted depth of more than 200 metres but less than 600 metres should only be allowed under certain conditions that provide protection for biologically sensitive deep-sea species. (28) It is important to clarify the interaction between the different regimes applicable to fishing with gillnets, especially in ICES sub-area VII. More particularly, it should be made clear that the specific derogation for fishing with gillnets with a mesh size equal to or greater than 100 millimetres in ICES divisions IIIa, IVa, Vb, VIa, VIb, VII b, c, j and k as well as the specific conditions related to that derogation, only applies in waters with a charted depth of more than 200 metres but less than 600 metres and that, consequently, the default rules concerning the mesh-size range and the catch composition set out in Regulation (EC) No 850/98 apply in ICES divisions VIIa, VIId, VIIe, VIIf, VIIg and VIIh and in waters with a charted depth of less than 200 metres in ICES divisions IIIa, IVa, Vb, VIa, VIb, VIIb, c, j and k. (29) In the light of advice from STECF, the use of trammel nets in ICES sub-area IX in waters with a charted depth more than 200 metres but less than 600 metres should be allowed. (30) The use of certain selective gears should continue to be permitted in the Bay of Biscay in order to ensure the sustainable exploitation of the hake and Norway lobster stocks and to reduce discards of these species. (31) Restrictions on fishing in certain areas in order to protect vulnerable deep-sea habitats in the NEAFC Regulatory Area adopted by NEAFC in 2004 and in certain areas in ICES divisions VIIc, j and k and ICES division VIIIc, adopted by the Union in 2008, should remain in place. (32) According to the advice of a joint Union/Norway Working Group on technical measures the weekend ban on fishing for herring, mackerel or sprat with trawls or purse seines in the Skagerrak and Kattegat no longer contributes to the conservation of pelagic fish stocks due to changes in fishing patterns. Consequently, on the basis of consultations held between the Union, Norway and the Faroe Islands in 2011, this ban should be revoked. (33) For the sake of clarity and better regulation, some obsolete provisions should be deleted. (34) In order to reflect changes in fishing patterns and the adoption of more selective gears the mesh size ranges, target species and required catch percentages applicable in the Skagerrak and Kattegat should be maintained. (35) The minimum sizes for short-necked clam should be revised in the light of biological data. (36) A minimum size for octopus in catches taken in waters under the sovereignty or jurisdiction of third countries and situated in the region of the Fishery Committee for the Eastern Central Atlantic (CECAF) has been set in order to contribute to the conservation of octopus, and in particular to protect juveniles. (37) An equivalent measure to the minimum landing size for anchovy in terms of the number of fish per kg should be introduced, as this would simplify work on board vessels targeting this species and facilitate control measures ashore. (38) Specifications for a sorting grid to be used for the reduction of the by-catch in fisheries for Norway Lobster in ICES division IIIa, ICES sub-area VI and ICES division VIIa should be maintained. (39) Specifications for square mesh panels to be used under certain conditions for fisheries with certain towed gears in the Bay of Biscay should be maintained. (40) The use of 2 metre square-meshed panels by vessels with an engine power of less than 112 kW in a restricted area in ICES division VIa should be allowed. (41) The term Community used in the enacting terms of Regulation (EC) No 850/98 should be changed, following the entry into force of the Treaty of Lisbon on 1 December 2009. (42) In order to ensure uniform conditions for the implementation of rules on the use of gears having equivalent high selectivity when fishing for Norway lobster in ICES division VIa and of rules excluding specific fisheries of a Member State from the application of the prohibition to use gillnets, entangling or trammel nets in ICES sub-areas VIII, IX and X where the level of shark by-catches and of discards is very low, implementing powers should be conferred on the Commission. Those powers should be exercised without applying Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commissions exercise of implementing powers (7). (43) Regulation (EC) No 850/98 should therefore be amended accordingly. (44) Council Regulation (EC) No 1434/98 (8) provides for specific conditions under which herring may be landed for industrial purposes other than direct human consumption. A specific derogation from the conditions for landing by-catches of herring in small meshed fisheries in ICES division IIIa, sub-area IV, division VIId and Union waters of ICES division IIa, previously included in other Union acts, should be incorporated into that Regulation. Regulation (EC) No 1434/98 should therefore be amended accordingly, HAVE ADOPTED THIS REGULATION: Article 1 Amendments to Regulation (EC) No 850/98 Regulation (EC) No 850/98 is amended as follows: (1) the following article is inserted: Article 1a In Article 4(2)(c), Article 46(1)(b) and in Annex I, footnote (5), the noun Community , or the corresponding adjective, is replaced by the noun Union , or the corresponding adjective, and any grammatical adjustments needed as a consequence of this replacement shall be made.; (2) in Article 2(1) the following point is added: (i) Region 9 All waters of the Black Sea corresponding to the geographical sub-area 29 as defined in Annex I to Regulation (EU) No 1343/2011 of the European Parliament and of the Council of 13 December 2011 on certain provisions for fishing in the GFCM (General Fisheries Commission for the Mediterranean) Agreement area (9) and in Resolution GFCM/33/2009/2. (3) in Article 11(1) the following subparagraph is added: This derogation shall apply without prejudice to Article 34b(2)(c).; (4) the following article is inserted: Article 11a In Region 9, the minimum mesh size for bottom set gillnets, when used to catch turbot, shall be 400 millimetres.; (5) Article 17 is replaced by the following: Article 17 A marine organism is undersized if its dimensions are smaller than the minimum dimensions specified in Annex XII and Annex XIIa for the relevant species and the relevant geographical area.; (6) in Article 19, the following paragraph is added: 4. Paragraphs 2 and 3 shall not apply in Region 9.; (7) the following title is inserted. TITLE IIIa Measures to reduce discarding Article 19a Prohibition of highgrading 1. Within Regions 1, 2, 3 and 4 the discarding, during fishing operations, of species subject to quota which can be legally landed shall be prohibited. 2. The provisions referred to in paragraph 1 are without prejudice to the obligations set out in this Regulation or in any other Union legal acts in the field of fisheries. Article 19b Moving-on provisions and prohibition on slipping 1. Within Regions 1, 2, 3 and 4, where the quantity of undersized mackerel, herring or horse mackerel exceeds 10 % of the total quantity of the catches in any one haul, the vessel shall move fishing grounds. 2. Within Regions 1, 2, 3 and 4 it is prohibited to release mackerel, herring or horse mackerel before the net is fully taken on board a fishing vessel resulting in the loss of dead or dying fish.; (8) in Article 20(1), point (d) is deleted; (9) the following article is inserted: Article 20a Restrictions on fishing for herring in Union waters of ICES division IIa It shall be prohibited to land or retain on board herring caught in Union waters of ICES division IIa in the periods from 1 January to 28 February and from 16 May to 31 December.; (10) Article 29a is replaced by the following: Article 29a Closure of an area for sand eel fisheries in ICES sub-area IV 1. It shall be prohibited to land or retain on board sand eels caught within the geographical area bounded by the east coast of England and Scotland, and enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  the east coast of England at latitude 55 °30 ² N,  latitude 55 °30 ² N, longitude 01 °00 ² W,  latitude 58 °00 ² N, longitude 01 °00 ² W,  latitude 58 °00 ² N, longitude 02 °00 ² W,  the east coast of Scotland at longitude 02 °00 ² W. 2. Fisheries for scientific investigation shall be allowed in order to monitor the sand eel stock in the area and the effects of the closure.; (11) in Article 29b, paragraph 3 is replaced by the following: 3. By way of derogation from the prohibition laid down in paragraph 1, fishing with creels that do not catch Norway lobster shall be authorised in the geographical areas and during the periods set out in that paragraph.; (12) the following articles are inserted: Article 29c Rockall Haddock box in ICES sub-area VI 1. All fishing of Rockall haddock, except with longlines, shall be prohibited in the areas enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  57 °00 ² N, 15 °00 ² W  57 °00 ² N, 14 °00 ² W  56 °30 ² N, 14 °00 ² W  56 °30 ² N, 15 °00 ² W  57 °00 ² N, 15 °00 ² W. Article 29d Restrictions on fishing for cod, haddock and whiting in ICES sub-area VI 1. It shall be prohibited to conduct any fishing activity for cod, haddock and whiting within that part of ICES division VIa that lies to the east or to the south of those rhumb lines which sequentially join the following coordinates, which shall be measured according to the WGS84 system:  54 °30 ² N, 10 °35 ² W  55 °20 ² N, 09 °50 ² W  55 °30 ² N, 09 °20 ² W  56 °40 ² N, 08 °55 ² W  57 °00 ² N, 09 °00 ² W  57 °20 ² N, 09 °20 ² W  57 °50 ² N, 09 °20 ² W  58 °10 ² N, 09 °00 ² W  58 °40 ² N, 07 °40 ² W  59 °00 ² N, 07 °30 ² W  59 °20 ² N, 06 °30 ² W  59 °40 ² N, 06 °05 ² W  59 °40 ² N, 05 °30 ² W  60 °00 ² N, 04 °50 ² W  60 °15 ² N, 04 °00 ² W. 2. Any fishing vessel present within the area referred to in paragraph 1 of this Article shall ensure that any fishing gears carried on board are lashed and stowed in accordance with Article 47 of Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy (10). 3. By way of derogation from paragraph 1, it shall be permitted to conduct fishing activities within the area referred to in that paragraph using inshore static nets fixed with stakes, scallop dredges, mussel dredges, handlines, mechanised jigging, draft nets and beach seines, pots and creels, provided that: (a) no fishing gears other than inshore static nets fixed with stakes, scallop dredges, mussel dredges, handlines, mechanised jigging, draft nets and beach seines, pots and creels are carried on board or deployed; and (b) no fish other than mackerel, pollack, saithe and salmon, or shellfish other than molluscs and crustaceans are retained on board, landed or brought ashore. 4. By way of derogation from paragraph 1, it shall be permitted to conduct fishing activities within the area referred to in that paragraph using nets with a mesh size of less than 55 millimetres, provided that: (a) no net of mesh size greater than or equal to 55 millimetres is carried on board; and (b) no fish other than herring, mackerel, pilchard/sardines, sardinelles, horse mackerel, sprat, blue whiting, boarfish and argentines are retained on board. 5. By way of derogation from paragraph 1, it shall be permitted to conduct fishing activities within the area referred to in that paragraph using gillnets of mesh size greater than 120 millimetres, provided that: (a) they are only deployed in the area south of 59 ° N; (b) the maximum length of gillnet deployed is 20 km per vessel; (c) the maximum soak time is 24 hours; and (d) no more than 5 % of the catch is made up of whiting and cod. 6. By way of derogation from paragraph 1, it shall be permitted to conduct fishing activities within the area referred to in that paragraph using gillnets with a mesh size that is greater than 90 millimetres, provided that: (a) they are only deployed within 3 nautical miles of the coastline and for a maximum of 10 days per calendar month; (b) the maximum length of gillnet deployed is 1 000 metres; (c) the maximum soak time is 24 hours; and (d) at least 70 % of the catch is made up of lesser spotted dogfish. 7. By way of derogation from paragraph 1, it shall be permitted to fish for Norway lobster within the area set out in that paragraph, provided that: (a) the fishing gear used incorporates a sorting grid in accordance with points 2 to 5 of Annex XIVa, or a square-mesh panel as described in Annex XIVc, or is another gear with equivalent high selectivity; (b) the fishing gear is constructed with a minimum mesh size of 80 millimetres; (c) at least 30 % of the retained catch by weight is Norway lobster. The Commission shall, on the basis of a favourable opinion by STECF, adopt implementing acts, determining which gears are to be considered to have equivalent high selectivity for the purpose of point (a). 8. Paragraph 7 shall not apply within the area enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  59 °05 ² N, 06 °45 ² W  59 °30 ² N, 06 °00 ² W  59 °40 ² N, 05 °00 ² W  60 °00 ² N, 04 °00 ² W  59 °30 ² N, 04 °00 ² W  59 °05 ² N, 06 °45 ² W. 9. By way of derogation from paragraph 1, it shall be permitted to fish with trawls, demersal seines or similar gears within the area set out in that paragraph, provided that: (a) all nets on board the vessel are constructed with a minimum mesh size of 120 millimetres for vessels with an overall length of more than 15 metres and of 110 millimetres for all other vessels; (b) where the catch retained on board includes less than 90 % saithe the fishing gear used incorporates a square mesh panel as described in Annex XIVc; and (c) where the overall length of the vessel is less than or equal to 15 metres, regardless of the quantity of saithe retained on board, the fishing gear used incorporates a square-mesh panel as described in Annex XIVd. 10. No later than 1 January 2015 and no later than every two years thereafter, the Commission shall, in the light of scientific advice by STECF, assess the characteristics of gears specified in paragraph 9 and, where appropriate, submit to the European Parliament and to the Council a proposal for amendment of paragraph 9. 11. Paragraph 9 shall not apply within the area enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  59 °05 ² N, 06 °45 ² W  59 °30 ² N, 06 °00 ² W  59 °40 ² N, 05 °00 ² W  60 °00 ² N, 04 °00 ² W  59 °30 ² N, 04 °00 ² W  59 °05 ² N, 06 °45 ² W. 12. From 1 January to 31 March, and from 1 October to 31 December each year, it shall be prohibited to conduct any fishing activity using any of the gears specified in Annex I to Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks (11) in the area specified in ICES area VIa enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  55 °25 ² N, 07 °07 ² W  55 °25 ² N, 07 °00 ² W  55 °18 ² N, 06 °50 ² W  55 °17 ² N, 06 °50 ² W  55 °17 ² N, 06 °52 ² W  55 °25 ² N, 07 °07 ² W. Neither the master of a fishing vessel nor any other person on board shall cause or permit a person on board to attempt to fish for, land, tranship or have on board fish caught in the specified area. 13. Each Member State concerned shall implement an onboard observer programme from 1 January to 31 December each year in order to sample the catches and discards of vessels benefiting from the derogations provided for in paragraphs 5, 6, 7 and 9. The observer programmes shall be carried out without prejudice to the obligations under the respective rules and shall aim to estimate cod, haddock and whiting catches and discards with a precision of at least 20 %. 14. Member States concerned shall produce a report on the total amount of catches and discards made by vessels subject to the observer programme during each calendar year and shall submit it to the Commission no later than 1 February of the following calendar year. 15. No later than 1 January 2015 and no later than every two years thereafter, the Commission shall assess the state of cod, haddock and whiting stocks in the area specified in paragraph 1 in the light of scientific advice by STECF and, where appropriate, submit to the European Parliament and the Council a proposal for the amendment of this Article. Article 29e Restrictions on fishing for cod in ICES sub-area VII 1. From 1 February until 31 March each year, it shall be prohibited to conduct any fishing activity in ICES sub-area VII in the area which consists of ICES statistical rectangles: 30E4, 31E4, 32E3. This prohibition shall not apply within 6 nautical miles from the baseline. 2. By way of derogation from paragraph 1, it shall be permitted to conduct fishing activities using inshore static nets fixed with stakes, scallop dredges, mussel dredges, draft nets and beach seines, handlines, mechanised jigging, pots and creels within the area and time periods referred to in that paragraph, provided that: (a) no fishing gears other than inshore static nets fixed with stakes, scallop dredges, mussel dredges, draft nets and beach seines, handlines, mechanised jigging, pots and creels are carried on board or deployed; and (b) no fish other than mackerel, pollack, salmon, or shellfish other than molluscs and crustaceans are landed, retained on board or brought ashore. 3. By way of derogation from paragraph 1, it shall be permitted to conduct fishing activities within the area referred to in that paragraph using nets of mesh size less than 55 millimetres, provided that: (a) no net of mesh size greater than or equal to 55 millimetres is carried on board; and (b) no fish other than herring, mackerel, pilchard/sardines, sardinelles, horse mackerel, sprat, blue whiting, boarfish and argentines are retained on board. Article 29f Special rules for the protection of blue ling 1. From 1 March to 31 May each year it shall be prohibited to retain on board any quantity of blue ling in excess of 6 tonnes per fishing trip in the areas of ICES division VIa enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system: (a) Edge of Scottish continental shelf  59 °58 ² N, 07 °00 ² W  59 °55 ² N, 06 °47 ² W  59 °51 ² N, 06 °28 ² W  59 °45 ² N, 06 °38 ² W  59 °27 ² N, 06 °42 ² W  59 °22 ² N, 06 °47 ² W  59 °15 ² N, 07 °15 ² W  59 °07 ² N, 07 °31 ² W  58 °52 ² N, 07 °44 ² W  58 °44 ² N, 08 °11 ² W  58 °43 ² N, 08 °27 ² W  58 °28 ² N, 09 °16 ² W  58 °15 ² N, 09 °32 ² W  58 °15 ² N, 09 °45 ² W  58 °30 ² N, 09 °45 ² W  59 °30 ² N, 07 °00 ² W  59 °58 ² N, 07 °00 ² W; (b) Edge of Rosemary bank  60 °00 ² N, 11 °00 ² W  59 °00 ² N, 11 °00 ² W  59 °00 ² N, 09 °00 ² W  59 °30 ² N, 09 °00 ² W  59 °30 ² N, 10 °00 ² W  60 °00 ² N, 10 °00 ² W  60 °00 ² N, 11 °00 ² W Not including the area enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  59 °15 ² N, 10 °24 ² W  59 °10 ² N, 10 °22 ² W  59 °08 ² N, 10 °07 ² W  59 °11 ² N, 09 °59 ² W  59 °15 ² N, 09 °58 ² W  59 °22 ² N, 10 °02 ² W  59 °23 ² N, 10 °11 ² W  59 °20 ² N, 10 °19 ² W  59 °15 ² N, 10 °24 ² W. 2. When entering and exiting the areas referred to in paragraph 1, the master of a fishing vessel shall record the date, time and place of entry and exit in the logbook. 3. In either of the two areas referred to in paragraph 1, if a vessel reaches the 6 tonnes of blue ling: (a) it shall immediately cease fishing and exit the area in which it is present; (b) it may not re-enter either of the areas until its catch has been landed; (c) it may not return to the sea any quantity of blue ling. 4. The observers referred to in Article 8 of Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (12) who are assigned to fishing vessels present in one of the areas referred to in paragraph 1 shall, in addition to the tasks referred to in paragraph 4 of that Article, for appropriate samples of the catches of blue ling, measure the fish in the samples and determine the stage of sexual maturity of subsampled fish. On the basis of advice from STECF, Member States shall establish detailed protocols for sampling and for the collation of results. 5. From 15 February to 15 April each year, it shall be prohibited to use bottom trawls, longlines and gillnets within an area enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  60 °58.76 ² N, 27 °27.32 ² W  60 °56.02 ² N, 27 °31.16 ² W  60 °59.76 ² N, 27 °43.48 ² W  61 °03.00 ² N, 27 °39.41 ² W  60 °58.76 ² N, 27 °27.32 ² W. Article 29g Measures for the redfish fishery in international waters of ICES sub-areas I and II 1. Directed fishing for redfish in the international waters of ICES sub-areas I and II shall only be permitted within the period from 1 July to 31 December each year by vessels which have previously been engaged in the redfish fishery in the NEAFC Regulatory Area, as defined in Article 3(3) of Regulation (EU) No 1236/2010 of the European Parliament and of the Council of 15 December 2010 laying down a scheme of control and enforcement applicable in the area covered by the Convention on future multilateral cooperation in the North-East Atlantic fisheries (13). 2. Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. 3. The conversion factor to be applied to the gutted and headed presentation, including the Japanese cut presentation, of redfish caught in this fishery shall be 1,70. 4. By way of derogation from Article 9(1)(b) of Regulation (EU) No 1236/2010, masters of fishing vessels engaged in this fishery shall report their catches on a daily basis. 5. In addition to the provisions of Article 5 of Regulation (EU) No 1236/2010, an authorisation to fish for redfish shall only be valid if the reports transmitted by vessels are in accordance with Article 9(1) of that Regulation and are recorded in accordance with Article 9(3) thereof. 6. Member States shall ensure that scientific information is collected by scientific observers on board vessels flying their flag. As a minimum, the information collected shall include representative data on sex, age and length composition by depths. This information shall be reported to ICES by the competent authorities in the Member States. 7. The Commission shall inform Member States of the date on which the NEAFC Secretariat notifies the NEAFC Contracting Parties that the total allowable catch (TAC) has been fully utilised. Member States shall prohibit directed fishery for redfish by vessels flying their flag from that date. Article 29h Measures for the redfish fishery in the Irminger Sea and adjacent waters 1. It shall be prohibited to catch redfish in international waters of ICES sub-area V and Union waters of ICES sub-areas XII and XIV. By way of derogation from the first subparagraph, it shall be permitted to catch redfish from 11 May to 31 December in the area enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system (the Redfish Conservation Area ):  64 °45 ² N, 28 °30 ² W  62 °50 ² N, 25 °45 ² W  61 °55 ² N, 26 °45 ² W  61 °00 ² N, 26 °30 ² W  59 °00 ² N, 30 °00 ² W  59 °00 ² N, 34 °00 ² W  61 °30 ² N, 34 °00 ² W  62 °50 ² N, 36 °00 ² W  64 °45 ² N, 28 °30 ² W. 2. Notwithstanding paragraph 1, a fishery for redfish may be permitted, by a Union legal act, outside the Redfish Conservation Area in the Irminger Sea and adjacent waters from 11 May to 31 December each year on the basis of scientific advice and provided that NEAFC has established a recovery plan in respect of redfish in that geographical area. Only Union vessels that have been duly authorised by their respective Member State and notified to the Commission as required under Article 5 of Regulation (EU) No 1236/2010 shall participate in this fishery. 3. It shall be prohibited to use trawls with a mesh size of less than 100 millimetres. 4. The conversion factor to be applied to the gutted and headed presentation, including the Japanese cut presentation, of redfish caught in this fishery shall be 1,70. 5. Masters of fishing vessels engaged in the fishery outside the Redfish Conservation Area shall transmit the catch report provided for in Article 9(1)(b) of Regulation (EU) No 1236/2010 on a daily basis after the fishing operations of that calendar day have been completed. It shall indicate the catches on board taken since the last communication of catches. 6. In addition to the provisions of Article 5 of Regulation (EU) No 1236/2010, an authorisation to fish for redfish shall only be valid if the reports transmitted by vessels are in accordance with Article 9(1) of that Regulation and are recorded in accordance with Article 9(3) thereof. 7. The reports referred to in paragraph 6 shall be made in accordance with the relevant rules. (13) in Article 30 the following paragraph is inserted: (1a) Paragraph 1 shall not apply to Region 9.; (14) the following article is inserted: Article 31a Electric fishing in ICES divisions IVc and IVb 1. By way of derogation from Article 31, fishing with beam trawl using electrical pulse current shall be allowed in ICES divisions IVc and IVb south of a rhumb line joined by the following points, which shall be measured according to the WGS84 coordinate system:  a point on the east coast of the United Kingdom at latitude 55 ° N,  then east to latitude 55 ° N, longitude 5 ° E,  then north to latitude 56 ° N,  and finally east to a point on the west coast of Denmark at latitude 56 ° N. 2. Electrical pulse fishing shall be allowed only when: (a) no more than 5 % of the beam trawler fleet per Member State use the electric pulse trawl; (b) the maximum electrical power in kW for each beam trawl is no more than the length in metres of the beam multiplied by 1,25; (c) the effective voltage between the electrodes is no more than 15 V; (d) the vessel is equipped with an automatic computer management system which records the maximum power used per beam and the effective voltage between electrodes for at least the last 100 tows. It is not possible for non-authorised personnel to modify this automatic computer management system; (e) it is prohibited to use one or more tickler chains in front of the footrope.; (15) the following article is inserted: Article 32a Catch handling and discharge restrictions on pelagic vessels 1. The maximum space between bars in the water separator on board pelagic fishing vessels targeting mackerel, herring and horse mackerel operating in the NEAFC Convention Area as defined in Article 3(2) of Regulation (EU) No 1236/2010 shall be 10 millimetres. The bars shall be welded in place. If holes are used in the water separator instead of bars, the maximum diameter of the holes shall not exceed 10 millimetres. Holes in the chutes before the water separator shall not exceed 15 millimetres in diameter. 2. Pelagic vessels operating in the NEAFC Convention Area shall be prohibited from discharging fish under their water line from buffer tanks or Refrigerated seawater (RSW) tanks. 3. Drawings related to the catch handling and discharge capabilities of pelagic vessels targeting mackerel, herring and horse mackerel in the NEAFC Convention Area which are certified by the competent authorities of the flag Member States, as well as any modifications thereto, shall be sent by the master of the vessel to the competent fisheries authorities of the flag Member State. The competent authorities of the flag Member State of the vessels shall carry out periodic verifications of the accuracy of the drawings submitted. Copies shall be carried on board the vessel at all times.; (16) the following articles are inserted: Article 34a Technical conservation measures in the Irish Sea 1. From 14 February to 30 April, it shall be prohibited to use any demersal trawl, seine or similar towed net, any gillnet, trammel net, entangling net or similar static net or any fishing gear incorporating hooks within that part of ICES division VIIa enclosed by:  the east coast of Ireland and the east coast of Northern Ireland, and  straight lines sequentially joining the following geographical coordinates:  a point on the east coast of the Ards peninsula in Northern Ireland at 54 °30 ² N,  54 °30 ² N, 04 °50 ² W,  53 °15 ² N, 04 °50 ² W,  a point on the east coast of Ireland at 53 °15 ² N. 2. By way of derogation from paragraph 1, within the area and time period referred to in that paragraph: (a) the use of demersal otter trawls shall be permitted, provided that no other type of fishing gear is retained on board and that such nets:  are of the mesh size ranges 70-79 millimetres or 80-99 millimetres,  are of only one of the permitted mesh size ranges,  incorporate no individual mesh, irrespective of its position within the net, with a mesh size greater than 300 millimetres, and  are deployed only within an area enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  53 °30 ² N, 05 °30 ² W  53 °30 ² N, 05 °20 ² W  54 °20 ² N, 04 °50 ² W  54 °30 ² N, 05 °10 ² W  54 °30 ² N, 05 °20 ² W  54 °00 ² N, 05 °50 ² W  54 °00 ² N, 06 °10 ² W  53 °45 ² N, 06 °10 ² W  53 °45 ² N, 05 °30 ² W  53 °30 ² N, 05 °30 ² W; (b) the use of any demersal trawl, seine or similar towed net with a separator panel or a sorting grid shall be permitted, provided that no other type of fishing gear is retained on board and that such nets:  comply with the conditions laid down in point (a),  in the case of a separator panel, are constructed in conformity with the technical details provided in the Annex of Council Regulation (EC) No 254/2002 of 12 February 2002 establishing measures to be applicable in 2002 for the recovery of the stock of cod in the Irish Sea (ICES) division VIIa) (14), and  in the case of sorting grids, are in accordance with points 2 to 5 of Annex XIVa to this Regulation; (c) the use of demersal trawl, seine or similar towed net with a separator panel or a sorting grid shall also be permitted within an area enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system:  53 °45 ² N, 06 °00 ² W  53 °45 ² N, 05 °30 ² W  53 °30 ² N, 05 °30 ² W  53 °30 ² N, 06 °00 ² W  53 °45 ² N, 06 °00 ² W. Article 34b Use of gillnets in ICES divisions IIIa, IVa, Vb, VIa, VIb, VIIb, c, j, k and ICES sub-areas VIII, IX, X and XII east of 27 ° W 1. Union vessels shall not deploy bottom set gillnets, entangling nets and trammel nets at any position where the charted depth is greater than 200 metres in ICES divisions IIIa, IVa, Vb, VIa, VIb, VII b, c, j, k and ICES sub-areas VIII, IX and X and XII east of 27 ° W. 2. By way of derogation from paragraph 1, it shall be permitted to use the following gears: (a) Gillnets in ICES divisions IIIa, IVa, Vb, VIa, VIb, VII b, c, j, k and ICES sub-area XII east of 27 ° W with a mesh size equal to or greater than 120 millimetres and less than 150 millimetres, gillnets in ICES divisions VIIIa, b, d and ICES sub-area X with a mesh size equal to or greater than 100 millimetres and less than 130 millimetres and gillnets in ICES divisions VIIIc and ICES sub-area IX with a mesh size equal to or greater than 80 millimetres and less than 110 millimetres, provided that:  they are deployed in waters with a charted depth of less than 600 metres,  they are no more than 100 meshes deep, and have a hanging ratio of not less than 0,5,  they are rigged with floats or equivalent flotation,  they each have a maximum length of 5 nautical miles, and the total length of all nets deployed at any one time does not exceed 25 km per vessel,  the maximum soak time is 24 hours; (b) Entangling nets with a mesh size equal to or greater than 250 millimetres, provided that:  they are deployed in waters with a charted depth of less than 600 metres,  they are no more than 15 meshes deep, and have a hanging ratio of not less than 0,33,  they are not rigged with floats or other means of floatation,  they each have a maximum length of 10 km, and the total length of all nets deployed at any one time does not exceed 100 km per vessel,  the maximum soak time is 72 hours; (c) Gillnets in ICES divisions IIIa, IVa, Vb, VIa, VIb, VIIb, c, j, k and ICES sub-area XII east of 27 ° W with a mesh size equal to or greater than 100 millimetres and less than 130 millimetres, provided that:  they are deployed in waters with a charted depth of more than 200 metres and less than 600 metres,  they are no more than 100 meshes deep, and have a hanging ratio of not less than 0,5,  they are rigged with floats or equivalent floatation,  they each have a maximum length of 4 nautical miles, and the total length of all nets deployed at any one time does not exceed 20 km per vessel,  the maximum soak time is 24 hours,  no less than 85 % of the retained catch by weight is hake,  the number of vessels participating in the fishery does not rise above the level recorded in 2008,  prior to leaving port the master of the vessel participating in this fishery records in the log-book, the quantity and total length of gear carried on board the vessel. At least 15 % of departures shall be subject to inspection,  as verified in the Union logbook for that trip at the time of landing the master of the vessel has on board 90 % of the gear, and  the quantity of all species caught greater than 50 kg, including all quantities discarded greater than 50 kg, is recorded in the Union logbook; (d) Trammel nets in ICES sub-area IX with a mesh size equal to or greater than 220 millimetres, provided that:  they are deployed in waters with a charted depth of less than 600 metres,  they are no more than 30 meshes deep, and have a hanging ratio of not less than 0,44,  they are not rigged with floats or other means of floatation,  they each have a maximum length of 5 km, and the total length of all nets deployed at any one time does not exceed 20 km per vessel,  the maximum soak time is 72 hours. 3. However, this derogation shall not apply in the NEAFC Regulatory Area. 4. All vessels deploying bottom set gillnets, entangling or trammel nets at any position where the charted depth is greater than 200 metres in ICES divisions IIIa, IVa, Vb, VIa, VIb, VII b, c, j, k and ICES sub-areas XII east of 27 ° W, VIII, IX and X, shall be issued with a fishing authorisation in accordance with Article 7 of Regulation (EC) No 1224/2009. 5. Only one of the types of gear described in paragraph 2(a), (b) or (d) shall be retained on board the vessel at any one time. Vessels may carry on board nets with a total length that is 20 % greater than the maximum length of the fleets that may be deployed at any one time. 6. The master of a vessel with a fishing authorisation referred to in paragraph 4 shall record in the logbook the amount and lengths of gear carried by a vessel before it leaves port and when it returns to port, and shall account for any discrepancy between the two quantities. 7. The competent authorities shall have the right to remove unattended gear at sea in ICES divisions IIIa, IVa, Vb, VIa, VIb, VII b, c, j, k and ICES sub-areas XII east of 27 ° W, VIII, IX and X, in the following situations: (a) the gear is not properly marked; (b) the buoy markings or VMS data indicate that the owner has not been located at a distance less than 100 nautical miles from the gear for more than 120 hours; (c) the gear is deployed in waters with a charted depth greater than that which is permitted; (d) the gear is of an illegal mesh size. 8. The master of a vessel with a fishing authorisation referred to in paragraph 4 shall record in the logbook the following information during each fishing trip:  the mesh size of the net deployed,  the nominal length of one net,  the number of nets in a fleet,  the total number of fleets deployed,  the position of each fleet deployed,  the depth of each fleet deployed,  the soak time of each fleet deployed,  the quantity of any gear lost, its last known position and date of loss. 9. Vessels fishing with a fishing authorisation referred to in paragraph 4 shall only be permitted to land in the ports designated by the Member States pursuant to Article 7 of Regulation (EC) 2347/2002. 10. The quantity of sharks retained on board by any vessel using the gear type described in paragraph 2(b) and (d) shall be no more than 5 %, by live-weight, of the total quantity of marine organisms retained on board. 11. After consulting STECF, the Commission may adopt implementing acts excluding specific fisheries of a Member State, in ICES sub-areas VIII, IX and X, from the application of paragraphs 1 to 9, where information provided by Member States shows that those fisheries result in a very low level of shark by-catches and of discards. Article 34c Condition for fisheries using certain towed gears authorised in the Bay of Biscay 1. By way of derogation from the provisions laid down in Article 5(2) of Commission Regulation (EC) No 494/2002 of 19 March 2002 establishing additional technical measures for the recovery of the stock of hake in ICES sub-areas III, IV, V, VI and VII and ICES divisions VIIIa, b, d and e (15), it shall be permitted to conduct fishing activity using trawls, Danish seines and similar gears, with the exception of beam trawls, with a mesh size range of 70-99 millimetres in the area defined in Article 5(1)(b) of Regulation (EC) No 494/2002 if the gear is fitted with a square mesh panel in accordance with Annex XIVb. 2. When fishing in ICES divisions VIII a and b, it shall be permitted to use a selective grid and its attachments in front of the codend and/or a square mesh panel with a mesh size equal to or more than 60 millimetres in the lower part of the extension piece in front of the codend. The provisions laid down in Article 4(1), Article 6 and Article 9(1) of this Regulation and in Article 3(a) and (b) of Regulation (EC) No 494/2002 shall not apply to the section of the trawl where those selective devices are inserted. Article 34d Measures for the protection of vulnerable deep-sea habitats in the NEAFC Regulatory Area 1. It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom set gillnets and bottom set longlines, within the areas enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system: Part of the Reykjanes Ridge:  55 °04.5327 ² N, 36 °49.0135 ² W  55 °05.4804 ² N, 35 °58.9784 ² W  54 °58.9914 ² N, 34 °41.3634 ² W  54 °41.1841 ² N, 34 °00.0514 ² W  54 °00 ² N, 34 °00 ² W  53 °54.6406 ² N, 34 °49.9842 ² W  53 °58.9668 ² N, 36 °39.1260 ² W  55 °04.5327 ² N, 36 °49.0135 ² W Northern MAR Area:  59 °45 ² N, 33 °30 ² W  57 °30 ² N, 27 °30 ² W  56 °45 ² N, 28 °30 ² W  59 °15 ² N, 34 °30 ² W  59 °45 ² N, 33 °30 ² W Middle MAR Area (Charlie-Gibbs Fracture zone and Subpolar Frontal Region):  53 °30 ² N, 38 °00 ² W  53 °30 ² N, 36 °49 ² W  55 °04.5327 ² N, 36 °49 ² W  54 °58.9914 ² N, 34 °41.3634 ² W  54 °41.1841 ² N, 34 °00 ² W  53 °30 ² N, 30 °00 ² W  51 °30 ² N, 28 °00 ² W  49 °00 ² N, 26 °30 ² W  49 °00 ² N, 30 °30 ² W  51 °30 ² N, 32 °00 ² W  51 °30 ² N, 38 °00 ² W  53 °30 ² N, 38 °00 ² W Southern MAR Area:  44 °30 ² N, 30 °30 ² W  44 °30 ² N, 27 °00 ² W  43 °15 ² N, 27 °15 ² W  43 °15 ² N, 31 °00 ² W  44 °30 ² N, 30 °30 ² W The Altair Seamounts:  45 °00 ² N, 34 °35 ² W  45 °00 ² N, 33 °45 ² W  44 °25 ² N, 33 °45 ² W  44 °25 ² N, 34 °35 ² W  45 °00 ² N, 34 °35 ² W The Antialtair Seamounts:  43 °45 ² N, 22 °50 ² W  43 °45 ² N, 22 °05 ² W  43 °25 ² N, 22 °05 ² W  43 °25 ² N, 22 °50 ² W  43 °45 ² N, 22 °50 ² W Hatton Bank:  59 °26 ² N, 14 °30 ² W  59 °12 ² N, 15 °08 ² W  59 °01 ² N, 17 °00 ² W  58 °50 ² N, 17 °38 ² W  58 °30 ² N, 17 °52 ² W  58 °30 ² N, 18 °22 ² W  58 °03 ² N, 18 °22 ² W  58 °03 ² N, 17 °30 ² W  57 °55 ² N, 17 °30 ² W  57 °45 ² N, 19 °15 ² W  58 °11.15 ² N, 18 °57.51 ² W  58 °11.57 ² N, 19 °11.97 ² W  58 °27.75 ² N, 19 °11.65 ² W  58 °39.09 ² N, 19 °14.28 ² W  58 °38.11 ² N, 19 °01.29 ² W  58 °53.14 ² N, 18 °43.54 ² W  59 °00.29 ² N, 18 °01.31 ² W  59 °08.01 ² N, 17 °49.31 ² W  59 °08.75 ² N, 18 °01.47 ² W  59 °15.16 ² N, 18 °01.56 ² W  59 °24.17 ² N, 17 °31.22 ² W  59 °21.77 ² N, 17 °15.36 ² W  59 °26.91 ² N, 17 °01.66 ² W  59 °42.69 ² N, 16 °45.96 ² W  59 °20.97 ² N, 15 °44.75 ² W  59 °21 ² N, 15 °40 ² W  59 °26 ² N, 14 °30 ² W North-West Rockall:  57 °00 ² N, 14 °53 ² W  57 °37 ² N, 14 °42 ² W  57 °55 ² N, 14 °24 ² W  58 °15 ² N, 13 °50 ² W  57 °57 ² N, 13 °09 ² W  57 °50 ² N, 13 °14 ² W  57 °57 ² N, 13 °45 ² W  57 °49 ² N, 14 °06 ² W  57 °29 ² N, 14 °19 ² W  57 °22 ² N, 14 °19 ² W  57 °00 ² N, 14 °34 ² W  56 °56 ² N, 14 °36 ² W  56 °56 ² N, 14 °51 ² W  57 °00 ² N, 14 °53 ² W South-West Rockall (Empress of Britain Bank):  56 °24 ² N, 15 °37 ² W  56 °21 ² N, 14 °58 ² W  56 °04 ² N, 15 °10 ² W  55 °51 ² N, 15 °37 ² W  56 °10 ² N, 15 °52 ² W  56 °24 ² N, 15 °37 ² W Logachev Mound:  55 °17 ² N, 16 °10 ² W  55 °34 ² N, 15 °07 ² W  55 °50 ² N, 15 °15 ² W  55 °33 ² N, 16 °16 ² W  55 °17 ² N, 16 °10 ² W West Rockall Mound:  57 °20 ² N, 16 °30 ² W  57 °05 ² N, 15 °58 ² W  56 °21 ² N, 17 °17 ² W  56 °40 ² N, 17 °50 ² W  57 °20 ² N, 16 °30 ² W 2. Where, in the course of fishing operations in new and existing bottom fishing areas within the NEAFC Regulatory Area, the quantity of live coral or live sponge caught per gear set exceeds 60 kg of live coral and/or 800 kg of live sponge, the vessel shall inform its flag State, cease fishing and move at least 2 nautical miles away from the position that the evidence suggests is closest to the exact location where this catch was made. Article 34e Measures for the protection of vulnerable deep-sea habitats in ICES divisions VIIc, j and k 1. It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom set gillnets and bottom set longlines, within the areas enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 coordinate system: Belgica Mound Province:  51 °29.4 ² N, 11 °51.6 ² W  51 °32.4 ² N, 11 °41.4 ² W  51 °15.6 ² N, 11 °33.0 ² W  51 °13.8 ² N, 11 °44.4 ² W  51 °29.4 ² N, 11 °51.6 ² W Hovland Mound Province:  52 °16.2 ² N, 13 °12.6 ² W  52 °24.0 ² N, 12 °58.2 ² W  52 °16.8 ² N, 12 °54.0 ² W  52 °16.8 ² N, 12 °29.4 ² W  52 °04.2 ² N, 12 °29.4 ² W  52 °04.2 ² N, 12 °52.8 ² W  52 °09.0 ² N, 12 °56.4 ² W  52 °09.0 ² N, 13 °10.8 ² W  52 °16.2 ² N, 13 °12.6 ² W North-West Porcupine Bank Area I:  53 °30.6 ² N, 14 °32.4 ² W  53 °35.4 ² N, 14 °27.6 ² W  53 °40.8 ² N, 14 °15.6 ² W  53 °34.2 ² N, 14 °11.4 ² W  53 °31.8 ² N, 14 °14.4 ² W  53 °24.0 ² N, 14 °28.8 ² W  53 °30.6 ² N, 14 °32.4 ² W North-West Porcupine Bank Area II:  53 °43.2 ² N, 14 °10.8 ² W  53 °51.6 ² N, 13 °53.4 ² W  53 °45.6 ² N, 13 °49.8 ² W  53 °36.6 ² N, 14 °07.2 ² W  53 °43.2 ² N, 14 °10.8 ² W South-West Porcupine Bank:  51 °54.6 ² N, 15 °07.2 ² W  51 °54.6 ² N, 14 °55.2 ² W  51 °42.0 ² N, 14 °55.2 ² W  51 °42.0 ² N, 15 °10.2 ² W  51 °49.2 ² N, 15 °06.0 ² W  51 °54.6 ² N, 15 °07.2 ² W 2. All pelagic vessels fishing in the areas for the protection of vulnerable deep-sea habitats set out in paragraph 1 of this Article shall be on a list of authorised vessels and be issued with a fishing authorisation in accordance with Article 7 of Regulation (EC) No 1224/2009. Vessels included in the list of authorised vessels shall carry on board exclusively pelagic gear. 3. Pelagic vessels intending to fish in an area for the protection of vulnerable deep-sea habitats as set out in paragraph 1 of this Article shall give four hours advance notification of their intention to enter an area for the protection of vulnerable deep-sea habitats to the Irish Fisheries Monitoring Centre (FMC) as defined in Article 4(15) of Regulation (EC) No 1224/2009. They shall at the same time notify quantities of fish retained on board. 4. Pelagic vessels fishing in an area for the protection of vulnerable deep-sea habitats as set out in paragraph 1 shall have an operational, fully functioning secure Vessel Monitoring System (VMS) which complies fully with the respective rules when present in an area for the protection of vulnerable deep-sea habitats. 5. Pelagic vessels fishing in an area for the protection of vulnerable deep-sea habitats as set out in paragraph 1 shall make VMS reports every hour. 6. Pelagic vessels who have concluded fishing in an area for the protection of vulnerable deep-sea habitats as set out in paragraph 1 shall inform the Irish FMC on departure from the area. They shall at the same time notify quantities of fish retained on board. 7. Fishing for pelagic species in an area for the protection of vulnerable deep-sea habitats as set out in paragraph 1 shall be restricted to having onboard or fishing with nets with a mesh size in the range of 16-31 millimetres or 32-54 millimetres. Article 34f Measures for the protection of a vulnerable deep-sea habitat in ICES division VIIIc 1. It shall be prohibited to conduct bottom trawling and fishing with static gear, including bottom set gillnets and bottom set longlines, within the area enclosed by sequentially joining with rhumb lines the following coordinates, which shall be measured according to the WGS84 system: El Cachucho:  44 °12 ² N, 05 °16 ² W  44 °12 ² N, 04 °26 ² W  43 °53 ² N, 04 °26 ² W  43 °53 ² N, 05 °16 ² W  44 °12 ² N, 05 °16 ² W 2. By way of derogation from the prohibition set out in the paragraph 1, vessels that conducted fisheries with bottom set longlines in 2006, 2007 and 2008 targeting greater forkbeard may obtain from their fishing authorities a fishing authorisation in accordance with Article 7 of Regulation (EC) No 1224/2009 that allows them to continue conducting that fishery in the area south of 44 °00.00 ² N. All vessels having obtained this fishing authorisation shall, regardless of their overall length, have in use an operational, fully functioning secure VMS which complies with the respective rules, when conducting fisheries in the area set out in paragraph 1. (17) Article 38 is deleted; (18) Article 47 is deleted; (19) Annexes I, IV, XII and XIV to Regulation (EC) No 850/98 are amended in accordance with the Annex to this Regulation; (20) Annexes XIIa, XIVa, XIVb, XIVc and XIVd are inserted in accordance with the Annex to this Regulation. Article 2 Amendment to Regulation (EC) No 1434/98 In Article 2 of Regulation (EC) No 1434/98 the following paragraph is added: 1a. Paragraph 1 shall not apply to herring caught in ICES division IIIa, sub-area IV, division VIId and EU waters of ICES division IIa.. Article 3 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 13 March 2013. For the European Parliament The President M. SCHULZ For the Council The President L. CREIGHTON (1) OJ C 351, 15.11.2012, p. 83. (2) Position of the European Parliament of 6 February 2013 (not yet published in the Official Journal) and decision of the Council of 25 February 2013. (3) OJ L 347, 24.12.2009, p. 6. (4) OJ L 165, 24.6.2011, p. 1. (5) OJ L 22, 26.1.2009, p. 1. (6) OJ L 125, 27.4.1998, p. 1. (7) OJ L 55, 28.2.2011, p. 13. (8) OJ L 191, 7.7.1998, p. 10. (9) OJ L 347, 30.12.2011, p. 44.; (10) OJ L 343, 22.12.2009, p. 1. (11) OJ L 348, 24.12.2008, p. 20. (12) OJ L 351, 28.12.2002, p. 6. (13) OJ L 348, 31.12.2010, p. 17.; (14) OJ L 41, 13.2.2002, p. 1. (15) OJ L 77, 20.3.2002, p. 8.; ANNEX The Annexes to Regulation (EC) No 850/98 are amended as follows: (1) in Annex I, footnote 6 of the table is deleted; (2) in Annex IV, the table is replaced by the following: Towed gears: Skagerrak and Kattegat Mesh size ranges, target species and required catch percentages applicable to the use of a single mesh size range Species Mesh size range (mm) < 16 16-31 32-69 35-69 70-89 (5)  ¥ 90 Minimum percentage of target species 50 % (6) 50 % (6) 20 % (6) 50 % (6) 20 % (6) 20 % (7) 30 % (8) none Sand eel (Ammodytidae) (3) X X X X X X X X Sand eel (Ammodytidae) (4) X X X X X X Norway pout (Trisopterus esmarkii) X X X X X X Blue Whiting (Micromesistius poutassou) X X X X X X Greater weever (Trachinus draco) (1) X X X X X X Molluscs (except Sepia) (1) X X X X X X Garfish (Belone belone) (1) X X X X X X Gray gurnard (Eutrigla gurnardus) (1) X X X X X X Argentine (Argentina spp.) X X X X X Sprat (Sprattus sprattus) X X X X X X Eel (Anguilla Anguilla) X X X X X X Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (1) X X X X X X Mackerel (Scomber spp.) X X X Horse mackerel (Trachurus spp.) X X X Herring (Clupea harengus) X X X Northern shrimp (Pandalus borealis) X X X Common shrimp/Baltic shrimp (Crangon spp., Palaemon adspersus) (2) X X X Whiting (Merlangius merlangus) X X Norway lobster (Nephrops norvegicus) X X All other marine organisms X (3) the table in Annex XII is amended as follows: (a) the rows corresponding to the short-necked clam and the octopus are replaced by the following: Species Minimum size Regions 1 to 5, except Skagerrak/Kattegat Skagerrak/Kattegat Short-necked clam (Venerupis philippinarum) 35 mm Species Minimum Size; Regions 1 to 5, except Skagerrak/Kattegat Octopus (Octopus Vulgaris) Whole area except waters under sovereignty or jurisdiction of Region 5: 750 grams Waters under sovereignty or jurisdiction of Region 5: 450 grams (gutted) (b) the rows corresponding to anchovy are replaced by the following: Species Minimum Size; Regions 1 to 5, except Skagerrak/Kattegat Anchovy (Engraulis encrasicolus) Whole area, except ICES division IXa east of longitude 7 ° 23 ² 48 ³ W: 12 cm or 90 individuals/kg ICES division IXa east of longitude 7 ° 23 ² 48 ³ W: 10 cm (4) the following annex is inserted: ANNEX XII a Minimum sizes for Region 9 Species Minimum size: Region 9 Turbot (Psetta maxima) 45 cm (5) in Annex XIV, the following names are inserted in their corresponding alphabetical order of vernacular names: VERNACULAR NAME SCIENTIFIC NAME Boarfish Capros aper Greater forkbeard Phycis blennoides Redfish Sebastes spp. Sardinelles Sardinella aurita (6) the following annexes are inserted: ANNEX XIVa SPECIFICATIONS FOR A SORTING GRID 1. The species selective grid shall be attached in trawls with full square mesh codend with a mesh size equal to or larger than 70 millimetres and smaller than 90 millimetres. The minimum length of the codend shall be 8 metres. It shall be prohibited to use any trawl with more than 100 square meshes in any circumference of the codend, excluding the joining or the selvedges. The square mesh codend is required only in Skagerrak and Kattegat. 2. The grid shall be rectangular. The bars of the grid shall be parallel to the longitudinal axis of the grid. The bar spacing of the grid shall not exceed 35 millimetres. It shall be permitted to use one or more hinges in order to facilitate its storage on the net drum. 3. The grid shall be mounted diagonally in the trawl, upwards and backwards, anywhere from just in front of the codend to the anterior end of the untapered section. All sides of the grid shall be attached to the trawl. 4. In the upper panel of the trawl there shall be an unblocked fish outlet in immediate connection to the upper side of the grid. The opening of the fish outlet shall have the same width in the posterior side as the width of the grid and shall be cut out to a tip in the anterior direction along mesh bars from both sides of the grid. 5. It shall be permitted to attach in front of the grid a funnel to lead the fish towards the trawl floor and grid. The minimum mesh size of the funnel shall be 70 millimetres. The minimum vertical opening of the guiding funnel towards the grid shall be 15 centimetres. The width of the guiding funnel towards the grid shall be the grid width. Schematic illustration of a size and species selective trawl. Entering fish are led towards the trawl floor and grid via a leading funnel. Larger fish are then led out of the trawl by the grid while smaller fish and Norway lobster pass through the grid and enter the codend. The full square mesh codend enhances escapement of small fish and undersized Norway lobster. The square mesh codend shown in the diagram is required only in Skagerrak and Kattegat. ANNEX XIVb CONDITIONS FOR FISHERIES WITH CERTAIN TOWED GEARS AUTHORISED IN THE BAY OF BISCAY 1. Specifications of the top square mesh panel The panel shall be a rectangular section of netting. There shall be only one panel. The panel shall not be obstructed in any way by either internal or external attachments. 2. Location of the panel The panel shall be inserted into the middle of the top panel of the rear tapered section of the trawl, just in front of the untapered section constituted by the extension piece and the codend. The panel shall terminate not more than 12 meshes from the hand braided row of meshes between the extension piece and the rear tapered section of the trawl. 3. Size of the panel The length of the panel shall be at least 2 metres and the width of the panel at least 1 metre. 4. Netting of the panel The meshes shall have a minimum mesh opening of 100 millimetres. The meshes will be square meshes, i.e. all four sides of the panel netting shall be cut all bars. The netting shall be mounted such that the bars run parallel and perpendicular to the longitudinal axis of the codend. The netting shall be single twine. The twine thickness shall be not more than 4 millimetres. 5. Insertion of the panel into the diamond mesh netting It shall be permitted to attach a selvedge on the four sides of the panel. The diameter of this selvedge shall be no more than 12 millimetres. The stretched length of the panel shall be equal to the stretched length of the diamond meshes attached to the longitudinal side of the panel. The number of diamond meshes of the top panel attached to the smallest side of the panel (i.e. one metre long side which is perpendicular to the longitudinal axis of the codend) shall be at least the number of full diamond meshes attached to the longitudinal side of the panel divided by 0,7. 6. The insertion of the panel into the trawl is illustrated below. ANNEX XIVc SQUARE MESH PANEL FOR VESSELS OF MORE THAN 15 METRES 1. Specifications of the top square mesh panel The panel shall be a rectangular section of netting. The netting shall be single twine. The meshes shall be square meshes, i.e. all four sides of the panel netting shall be cut all bars. The mesh size shall be equal or more than 120 millimetres. The length of the panel shall be at least 3 metres except when incorporated into nets towed by vessels of less than 112 kW, when it shall be of at least 2 metres in length. 2. Location of the panel The panel shall be inserted into the top panel of the codend. The rearmost edge of the panel shall be no more than 12 metres from the codline as defined in Article 8 of Commission Regulation (EEC) No 3440/84 of 6 December 1984 on the attachment of devices to trawls, Danish seines and similar nets (9). 3. Insertion of the panel into the diamond mesh netting There shall be no more than two open diamond meshes between the longitudinal side of the panel and the adjacent selvedge. The stretched length of the panel shall be equal to the stretched length of the diamond meshes attached to the longitudinal side of the panel. The joining rate between the diamond meshes of the top panel of the codend and the smallest side of the panel shall be three diamond meshes to one square mesh for 80 millimetre codends, or two diamond meshes to one square mesh for 120 millimetre codends, except for edge bars of the panel from both sides. ANNEX XIVd SQUARE MESH PANEL FOR VESSELS OF LESS THAN 15 METRES 1. Specifications of the top square mesh panel The panel shall be a rectangular section of netting. The netting shall be single twine. The meshes shall be square meshes, i.e. all four sides of the panel netting shall be cut all bars. The mesh size shall be equal or more than 110 millimetres. The length of the panel shall be at least 3 metres except when incorporated into nets towed by vessels of less than 112 kW, when it shall be of at least 2 metres in length. 2. Location of the panel The panel shall be inserted into the top panel of the codend. The rearmost edge of the panel shall be no more than 12 metres from the codline as defined in Article 8 of Regulation (EEC) No 3440/84. 3. Insertion of the panel into the diamond mesh netting There shall be no more than two open diamond meshes between the longitudinal side of the panel and the adjacent selvedge. The stretched length of the panel shall be equal to the stretched length of the diamond meshes attached to the longitudinal side of the panel. The joining rate between the diamond meshes of the top panel of the codend and the smallest side of the panel shall be two diamond meshes to one square mesh, except for edge bars of the window from both sides. . (1) Only within 4 miles from the baselines. (2) Outside 4 miles from the baselines. (3) From 1 March to 31 October in Skagerrak and from 1 March to 31 July in Kattegat. (4) From 1 November to the last day of February in Skagerrak and from 1 August to the last day of February in Kattegat. (5) When applying this mesh size range, the codend shall be constructed of square mesh netting with a sorting grid in accordance with Annex XIVa of this Regulation. (6) The catch retained on board shall consist of no more than 10 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, mackerel, megrim, whiting, dab, saithe, Norway lobster and lobster. (7) The catch retained on board shall consist of no more than 50 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, herring, mackerel, megrim, dab, saithe, Norway lobster and lobster. (8) The catch retained on board shall consist of no more than 60 % of any mixture of cod, haddock, hake, plaice, witch, lemon sole, sole, turbot, brill, flounder, megrim, whiting, dab, saithe and lobster.; (9) OJ L 318, 7.12.1984, p. 23.